Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7 and 15) in the reply filed on 9/14/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It noted the transition language of the claim is not clear and although the word “comprising” appears, this does not appear to be the transition language, but language only applicable to the anvil.  Thus, it appears Applicant fails to recite traditional transitional language and thus it is unclear what elements of the claim are positively recited.  Examiner has interpreted the language “with” after “an outlet element to a packaging material” in Claim 1 to be the transitional language wherein all elements following the transition are positively recited in the claim.  Transitional phrases must be interpreted in light of the specification to determine whether open or closed claim language is intended (See MPEP 2111.04).  Examiner has interpreted “with” to represent open language based on evidence of specific embodiments present in the specification. 
Additionally, Claim 1 recites “with a holding element” and “with at least one holding die.”  The use of “with” is confusing because it is unclear if the “with” applies to a specific feature within the device preceding the “with,” or just to the device in general.  If it applies to the device in general, the “with” should be removed because it only creates confusion.  If the “with” applies to something specific, this is not made clear enough and clearer language should be recited to reflect this relationship.  Examiner assumes the “with” applies to the device in general and should be removed.  
Similarly, the use of the word “comprising” after commas makes unclear if the “comprising” is further limiting a previously described feature, or the device in general.  Again, Examiner has assumed it merely recites the device in general and should be removed.
It is noted although reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims, the presence or absence of such reference characters does not affect the scope of a claim.  See MPEP 2173.05(s) and 608.01(m).  Thus, the claims should be written with the clarity and form as is expected in US practice to avoid indefinite issues that cannot be avoided by reference to the figures.
The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giacomelli et al. (US 5,819,504).
Regarding Claims 1, 2, 7 and 15, Giacomelli et al. teaches a welding device in a packaging machine for welding an outlet element [40] to a packaging material [52] (See col. 1, lines 12-15, wherein the device is used in packaging), comprising:
at least one anvil [22] having a receiving region [24] for receiving the outlet element [40] (See col. 3, lines 14-16);
a holding element [28] on which the anvil is arranged (See Fig. 1 col. 3, lines 16-17);
at least one welding die [48], which is a sonotrode, configured to interact with the anvil [22] to weld the outlet element [40] to the packaging material [52] (See col. 3, lines 34-40 and col. 5, lines 26-32, wherein the sonotrode welds the fitment [40], i.e. outlet element, to the container [52], i.e. packaging material, by pressing each between itself and the anvil);
at least one support unit [32],[30] comprising at least one movably supported support element [30] configured to exert a holding force onto the anvil during welding (See col. 3, lines 19-22  and col. 4, lines 44-54 and Figs. 2C-2E, wherein a lever [32] supports the anvil [22] via movable drive [30] to exert a holding force onto the anvil by moving it into a welding position towards the welding die [48] and maintaining it in such a welding position; thus the lever [32] and drive [30] are a support unit, with the drive or the lever being a movable support element exerting holding force as claimed and the anvil is movable supported on the holding element [28]).
Regarding Claim 3, Giacomelli et al. teaches the drive [30] is a cylinder and implies or at least renders obvious it is pneumatic (See col. 6, lines 8-22, teaching the oscillating motion of the second drive [30] is caused by “a cylinder” and describes similar oscillating motion for the first drive as being caused by a pneumatic cylinder; Examiner submits this implies or renders obvious the first cylinder as being pneumatic; it is further noted that it would have been understood the only other real option for powering the cylinder would have been hydraulics, which is also claimed).
Regarding Claim 4, the packaging material is arrangeable between the holding element [28] and support element [30] since there is a gap therebetween.  Note anything is arrangeable in a gap and the packing material need not actually be arranged in the gap since it is a material worked on, and because the device is claimed and not the method.
Regarding Claim 5, Giacomelli et al. clearly illustrates the area receiving the fitment/outlet [40], i.e. receiving region [24], is small compared to the overall size of the anvil, wherein the full surface of the anvil [22], all of which is supported by drive [30], is an anvil support surface (See Figs. 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacomelli et al. as applied to Claim 1, and further in view of Soubrier et al. (US 5,024,645) and Konieczka (US 2007/0251978).
Regarding Claim 6, Giacomelli et al. teaches the method of Claim 1 as described above. Giacomelli et al. further teaches the container/packaging [52] has a pre-cut hole for the outlet [40] (See col. 1, lines 34-36).  Giacomelli et al. fails to teach a punching unit as claimed.  However, it is known that while hole in similar packaging may be pre-punched, they may also be punched during the process in which the seal is formed (See, for example, Soubrier et al., col. 1, lines 45-53, teaching an alternative to pre-punched hole is hole punched during the sealing process).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a container in the sealing system of Giacomelli et al. that is not pre-cut, and implement a cutting/punching device into the system, such that the hole can be cut during the process, instead of before, in order to eliminate the need for prepunching.  
Examiner submits any known systems/processes for implementing hole punching in ultrasonic sealing system would have predictably been suitable to cut the required hole for fitment [40].  Konieczka teaches a ultrasonic sealer similar to that utilized in Giacomelli et al., and further teaches a punching unit implanted within the sealer that can punch out a hole in between the sealed area, the exact location required for the hole in Giacomelli et al. (See Konieczka, page 2, paragraphs [0022] and [0029], teaching a punching tool [36] for punching out an opening inside the area to be sealed before or after sealing).  It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize an integrated punching unit such as in Konieczka within the ultrasonic welder of Giacomelli et al.  Such a punching unit would have predictably allowed in situ punching, as opposed to prepunching, such as is known in the art, thus avoid the need for prepunched containers.  Further, the punching unit would have been located in exactly the same area requiring punching, the area between the sealed area, and thus the container could have been located in this area for punching, prior to placing the fitment [40], and then the process could have been completed as taught therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746